DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-9, 11-15, 17-18 and 20.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 11 and 20, see applicant’s remarks filed on 05/23/2022, appears to overcome the rejection.
However, upon further review and search, main Claims 1, 11 and 20, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 11 and 20.
Specifically, main claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited, [i.e. a method, comprising: monitoring, by a processor of a multi-function device (MFD), operating parameters of a component in the MFD, wherein the operating parameters comprise environmental conditions of a room where the MFD is located and settings for a print job executed by the MFD, wherein the environmental conditions comprise a temperature and a humidity of the room where the MFD is located, and wherein the sittings comprise a job length, a media size, and a frequency of usage of the MFD; calculating, by the processor, a life set point for the component based on the operating parameters, wherein the calculating comprises: identifying, by the processor, known operating parameters that match the operating parameters of the component in the MFD, wherein the known operating parameters are selected from a plurality of known operating parameters obtained from monitoring networked MFDs; and determining, by the processor, the life set point for the known operating parameters; and changing, by the processor, a default life set point for the component stored in a memory of the MFD to the life set point that is calculated based on the operating parameters”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
Main Claims 11 and 20, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 11 and 20 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 11 and 20. Dependent claims which depend from claims 1 and 11 are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677